                     Case 1:21-cv-00586-APM Document 12 Filed 04/15/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                      Hon. Eric Swalwell                       )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-586
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Hon. Eric Swalwell                                                                                            .


Date:          04/15/2021                                                                /s/ Philip Andonian
                                                                                         Attorney’s signature


                                                                              Philip Andonian (D.C. Bar No. 490792)
                                                                                     Printed name and bar number
                                                                                       CalebAndonian PLLC
                                                                                       1100 H Street, N.W.
                                                                                            Suite 315
                                                                                      Washington, D.C. 20005
                                                                                               Address

                                                                                     phil@calebandonian.com
                                                                                            E-mail address

                                                                                          (202) 953-9850
                                                                                          Telephone number

                                                                                          (202) 217-4100
                                                                                             FAX number
